Citation Nr: 1454741	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  10-16 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for erectile dysfunction due to Agent Orange exposure or as secondary to the service-connected disability of posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1969 to October 1970, with service in the Republic of Vietnam from October 1969 to October 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In his April 2010 VA Form 9 substantive appeal, the Veteran requested a hearing before a member of the Board.  A hearing was scheduled on December 4, 2012 but the Veteran failed to appear at the hearing, did not request postponement, and has not shown good cause for failure to appear.  Hence, the case is processed as if the request for a hearing had been withdrawn.  See 38 C.F.R. § 20.702(d) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is necessary. The Board previously remanded this matter in January 2013 and in July 2014.  The most recent July 2014 remand directed the RO to obtain a VA opinion as to whether it is at least as likely as not that the Veteran's erectile dysfunction was aggravated by his service-connected PTSD.  However, no examination was performed following the July 2014 remand order.  The Board is obligated by law to ensure that VA complies with all remand directives and the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  As the RO failed to comply with the July 2014 remand directives, this issue must be remanded in order to obtain a complete medical opinion before it can be further adjudicated.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records pertaining to the Veteran's erectile dysfunction for the period of January 2013 forward and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  Make arrangements for the Veteran to be afforded an appropriate examination and obtain nexus opinions.  The electronic file/claims file must be provided to the examiner for review in conjunction with the examination, the examiner must indicate whether the claims file was reviewed and provide a complete rationale for any opinion rendered.  The examiner is asked to accomplish the following: 

	a.  Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction had onset during the Veteran's active service or was caused by his service.  The examiner must provide a complete rationale for any opinion rendered. 

	b.  Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction was caused by exposure to Agent Orange during active duty.

	c.  Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction was caused or aggravated (permanently worsened beyond the natural progression) by the Veteran's service-connected PTSD and/or the prescription medication for PTSD treatment.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

3.  Following completion of the above, the AOJ must review the claims folder and ensure that all the foregoing development has been conducted and completed in full.  If not, the report must be returned for corrective action.

4.  Thereafter, the AOJ must adjudicate that part of the claim that concerns entitlement to service connection for erectile dysfunction, to include as due to Agent Orange exposure or as caused or aggravated by the service-connected PTSD.  If the benefits sought on appeal are not granted in full, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims file should be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



